Citation Nr: 0427182	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  98-17 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for lower extremity 
thrombophlebitis and venous stasis dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant served in the Army National Guard from October 
1947 to June 1948.  He reenlisted in December 1948 and he was 
activated for active duty service from November 1951 to 
October 1953.  He had no overseas or combat duty.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
The RO determined that new and material evidence had not been 
submitted to reopen the claim of entitlement of entitlement 
to service connection for thrombophlebitis and venous stasis 
dermatitis of the left leg.  

In May 1999 the appellant provided oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

On November 21, 2000, the Board found that new and material 
evidence had been submitted to reopen the claim of 
entitlement of entitlement to service connection for 
thrombophlebitis and venous stasis dermatitis of the left 
leg.  The Board remanded the case to the RO for de novo 
adjudication.  The Board remanded the case again in June 
2001.  After the case was returned from the RO, the Board 
obtained an opinion from an independent medical expert (IME).  
The Board furnished the appellant's representative a copy of 
the opinion in May 2004 and additional argument was received 
in September 2004 along with a waiver of referral of the IME 
opinion to the RO for initial consideration.  


FINDING OF FACT

The probative and competent evidence does not establish that 
preexisting lower extremity thrombophlebitis and venous 
stasis dermatitis worsened beyond normal progression during 
active service.


CONCLUSION OF LAW

Preexisting lower extremity thrombophlebitis with venous 
stasis dermatitis was not aggravated by military service.  
38 U.S.C.A. §§ 1111, 1132, 1137, 1153, 5103, 5103A, 5107, 
7109 (West 2002); 38 C.F.R. §§ 3.159, 3.304, 3.306, 20.901, 
20.902 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There is indication from the National Personnel Records 
Center (NPRC) that the appellant's service medical records 
were destroyed by fire in 1973.

A January 1952 extended active duty physical examination 
report shows stasis dermatitis, old, not significant, not 
disqualifying (NSND) (unidentified location) and scar, right 
lower leg, NSND.  It was noted that the veteran was being 
referred for a surgical consultation for varicosities of the 
left calf.  It was noted that the left calf measured 
approximately one inch larger in circumference than the 
right.  Two areas of brownish indurations of the medial 
aspect of the left ankle were noted.  

A history of ulceration on trauma in 1941 which quickly 
healed was noted.  No operations for varicosities was noted.  
The condition had not been symptomatic.  It was noted that 
the vessels were not greatly dilated and appeared fairly 
firm.  It was noted that the left ankle would slightly swell 
when working.  He had worn rubber stockings with good 
results.

A January 1952 surgical consultation report shows the 
appellant reported as history undergoing an operation for 
appendicitis in 1941.  He was discharged from the hospital in 
two weeks.  However, approximately three days after hospital 
discharge, he developed marked swelling of the left leg.  He 
was treated at home and remained in bed for one month.  He 
stated that the swelling subsided fairly promptly, but ever 
since his left calf had been l than the right, and his left 
ankle would swell unless he wore an elastic type bandage for 
support.

It was noted that at the time of the surgical consultation 
the medial surface of the distal half of the left leg was 
from light to dark brownish in color.  The two areas of 
previous trauma were indurated and inelastic.  The 
superficial veins of the left leg were markedly dilated, 
apparently carrying a "good deal" of his returned 
circulation.

It was noted that the appellant stated that he had always 
gotten along well without symptoms, but that he wore an 
elastic bandage over the distal half of the left leg on a 
regular basis.  Diagnosis was venous stasis moderately 
severe, left leg, secondary to thrombophlebitis following an 
appendectomy in 1941, outside of the service.

Reported leg measurements showed that measuring from 6 inches 
above the upper pole of the patella the right leg measured 20 
1/2 inches.  From 5 inches below the lower pole of the 
patella, the right leg measured 14 and 5/8 inches.  The right 
ankle measured 8 and 5/4 inches.  Measuring from 6 inches 
above the upper pole of the patella, the right leg measured 
22 and 1/4 inches.  From 5 inches below the lower pole of the 
patella the right leg measured 15 and 3/4 inches.  The right 
ankle measured 8 and 3/4 inches.  The impression was that the 
appellant did not meet the minimum standards under pertinent 
Army regulations and was disqualified for entry into the 
Federal Service.

Also submitted was a copy of the Daily Sick Report for the 
period between February and December 1952.  In May and August 
1952 the appellant reported for sick call; however, no 
diagnosis or disability was reported. (The veteran noted in 
October 1996 that he was requesting all clinical records from 
NPRC of a hospital stay at Camp Cook.)  The only available 
record received was the Daily Sick Report.

A September 1953 service separation physical examination 
report shows normal lower extremities including the skin, 
feet, and vascular system without evidence of abnormalities 
including varicosities.  Significant interval history and 
physician's summary of defects and diagnoses were silent for 
any pertinent findings.


A private hospital record shows treatment and surgery in 
January 1965 for old deep phlebitis with stasis dermatitis of 
the left leg.

Other private hospital records date between approximately May 
1974 and August 1975.  In early May 1974 the private hospital 
records noted as history that the appellant had had deep 
thrombophlebitis, old, with incompetent perforating veins and 
subcutaneous varices which were operated on in 1965 with a 
fascial ligation of incompetent perforators.  This was 
restricted to the left leg.  Since that time he was noted to 
have improved markedly although he still had considerable 
stasis dermatitis in that lower extremity.  

A note of interest was that approximately two weeks earlier 
the appellant had undergone a forty-eight hour period of 
soreness in the right thigh extending below the right knee.  
He wondered if it might be an early phlebitic problem.  
However, it dissipated so rapidly he thought no more of it.  
Pertinent impression was severe recurrent varicosities of the 
left lower extremity with stasis dermatitis and subcutaneous 
fibrosis.

In mid May 1974 it was noted that this was the appellant's 
third admission.  He complained of the very sudden onset of 
right leg pain aggravated by activity.  He had just been 
discharged from that facility a few days earlier for 
pneumonia.  It was noted that apparently he had had some 
venous problems in the left leg with varicosities.  He 
noticed following a hiking trip in the mountains earlier in 
the month that he had soreness in the right leg that was 
presumed to represent a phlebitis attack that gradually 
resolved.  Treatment rendered was primarily for deep vein 
thrombophlebitis of the right leg.

In August 1975 the appellant was treated for left leg 
lacerations at work.

A December 1974 report noted treatment in May 1974 for the 
appellant's right lower extremity.  It was noted that there 
was enlargement of the other lower extremity as well, and 
that the appellant wore elastic stockings on both legs.

A March 1977 phlebogram of both legs revealed a history of 
old bilateral deep phlebitis and recent suprapubic and right 
saphenous phlebitis.  Impression revealed patent deep system 
on the left with absent saphenous system on the left.  
Occluded greater saphenous in the right thigh was noted with 
clots in the deep system at the knee.

Post service 1981 medical records from a private physician 
and medical center primarily refer to treatment for 
myocardial infarction.  They also reveal that the appellant 
went to an emergency room within fifteen minutes of the onset 
of chest pain.  He was then transferred to the medical 
center.  It was noted as medical history that he had had an 
appendectomy as a child followed by recurrent 
thrombophlebitis requiring surgery on the left, probably vein 
stripping.  Pertinent assessment revealed status post left 
lower extremity vein stripping, now with chronic venous 
disease in his lower extremities.  His venous thrombosis was 
to be treated with low doses of Heparin.

In June 1982 the appellant filed an original application for 
compensation benefits.  He noted undergoing left leg surgery 
in service for vein stripping associated with varicose veins 
and phlebitis.  He noted being treated at the Army hospital 
at Camp Cook, California (changed to Vandenberg Air Force 
Base) in 1952, which included from 6 to 8 months of 
outpatient treatment following surgery.  He indicated that 
three months after separation he received 6 months of 
treatment in 1953 for phlebitis of the left leg with ulcers.  
He received treatment for the same from 1961.  He was then 
treated in 1981.  He noted he would submit affidavits from 
service buddies as soon as he received them in the mail.

In September 1982 a private physician noted a history of 
chronic post phlebitic syndrome in both lower extremities 
with multiple episodes of thrombophlebitis, left saphenous 
ligation and stripping at age 25, a left subfascial ligation 
of perforators at age 40, a history of additional right leg 
disability in May 1974 with pulmonary embolus.





A private hospital admission physical examination report in 
May 1985 shows varicosities of the legs bilaterally with many 
stasis scars on both legs, left much greater than right.

The remaining voluminous private medical records dating 
through approximately mid 1996 continue to reflect evidence 
of peripheral vascular disease of the lower extremities.

In May 1999 the appellant provided oral testimony before a 
Hearing Officer at the RO.  He testified to having enlisted 
in the National Guard in 1948, and to having been activated 
during the Korean Conflict.  He remained on active duty until 
his discharge in 1953.  After that, he did not have any 
affiliation with the Armed Forces.  

He did not receive any treatment for a phlebitis condition 
while he was in the Guard, nor had he had any problems with 
his extremities at that time.  There was no sudden onset of 
left lower extremity symptoms, but rather it progressively 
worsened while he was going through basic training.  His 
initial symptoms consisted of cramps, stiffness and swelling.

The appellant testified that he was a supply clerk and was on 
his feet most of the day.  He noted first having problems 
with his phlebitis after approximately six months in the 
service.  He had not had any problems prior to that time.  He 
was treated at Camp Cook, California which was currently 
called Vandenberg Air Force Base.

He was sent to the hospital for vein ligation.  The surgery 
was supposed to cure the condition but he felt that it did 
not.  He kept having problems up until the time he was 
discharged. Following discharge his condition progressively 
worsened and he received treatment from a physician who 
suggested wearing elastic hose.  The veteran did not have any 
documentation of this treatment.

He testified that a physician indicated that the Army surgeon 
at Camp Cook "botched" the job so that it had to be redone 
with another vein ligation.  He indicated that the second 
surgery took place in the early 1960's, and involved the left 
leg only.  He testified that the Army should have discharged 
him but instead kept him in the service and consequently his 
condition progressively worsened.  He was unable to obtain 
any of the surgical reports surrounding his treatment at Camp 
Cook because the fire destroyed them all.

The daily sick reports showing treatment for an unidentified 
illness in May and August 1952 were in fact indicative of 
treatment for phlebitis.  The whole problem progressed over 
the years and just kept getting worse.  It did not happen 
overnight.  Rather, it happened slowly day after day and year 
after year.

The appellant indicated that he would attempt to obtain 
additional pertinent treatment records following the hearing; 
however no additional records were submitted.

In May 1999 the RO noted that a search for pertinent clinical 
and hospital records including at Camp Cook was negative.

In October 2001 a VA examiner reviewed the medical records 
and opined that it was unlikely that the veteran's lower 
extremity thrombophlebitis and venous stasis dermatitis are 
relate to service.  

The May 2004 IME opinion noted that the multiple volumes of 
the claims file had been reviewed.  The IME concluded that 
the lower extremity thrombophlebitis and venous stasis 
dermatitis are unlikely related to his military service and 
that there was no documentation to support the claim that the 
preexisting condition, as reflected in the January 1952 
examination, was aggravated by such service.  The IME noted 
that the natural history of deep vein thrombosis remained 
unfavorable with more than half of the patients developing 
chronic venous insufficiency over time.  

The IME found that the evidence in the medical record 
supported the contention that the lower extremity 
thrombophlebitis and venous stasis dermatitis pre-existed the 
veteran's entry into the armed forces.  The IME found no 
evidence in the record that the veteran's service contributed 
to aggravation of this condition.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 
106, 1131. Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. §§ 1132, 1137; 38 
C.F.R. § 3.304.

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable. In its decision, the Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e. it is undebatable." Vanerson v. West, 
12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption. 38 U.S.C.A. § 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 C.F.R. § 
3.306(b).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease does not constitute 
aggravation. Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

There is no presumption of soundness at entrance into ACDUTRA 
because veteran status is not afforded an individual for such 
type of service. Only veterans are entitled to that 
presumption under 38 U.S.C.A. § 1111 (West 2002).

Under 38 U.S.C.A. § 101(2) a "veteran" is a person who served 
in active military, naval, or air service.

The Board notes that Crowe v. Brown, 7 Vet. App. 238 (1994), 
held that even if the appellant's disability is properly 
found to have preexisted service, the presumption of 
aggravation must also be addressed, and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

The CAVC has held that in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine: (1) Whether 
there was a worsening of the disorder during service; and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease.  Crowe v. Brown, 7 Vet. App. 238 (1995).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a). See also Paulson v. Brown, 7 Vet. App. 466, 468 
(1995); Crowe v. Brown, 7 Vet. App. 238, 247 (1994).

Further, governing regulations provide that the usual effects 
of medical and surgical treatment in service, having the 
effect of ameliorating disease or other conditions incurred 
before enlistment, including postoperative scars, absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury was otherwise 
aggravated by service. 38 C.F.R. § 3.306 (b)(1).

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The provisions of 
38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C. § 1111 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  Section 3.304(b) is therefore invalid and should 
not be followed.

The provisions of 38 C.F.R. § 3.306(b) providing that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, are not 
inconsistent with 38 U.S.C. § 1111.  Section 3.306(b) 
properly implements 38 U.S.C. § 1153, which provides that a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  The requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  VAOPGCPREC 3-03.

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows. When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry. The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service. The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 38 U.S.C. § 
1153. If this burden is met, then the veteran is not entitled 
to service-connected benefits. However, if the government 
fails to rebut the presumption of soundness under section 
1111, the veteran's claim is one for service connection. 

This means that no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded. See 38 C.F.R. § 3.322. On the other hand, if a 
preexisting disorder is noted upon entry into service, the 
veteran cannot bring a claim for service connection for that 
disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder. In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994). If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease." 38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417. We hold that the correct standard for rebutting the 
presumption of soundness under section 1111 requires the 
government to show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service. Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. 
Cir. 2004).

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(a).

When, in the judgment of the Board, expert medical opinion, 
in addition to that available within the Department, is 
warranted by the medical complexity or controversy involved 
in an appeal case, the Board may secure an advisory medical 
opinion from one or more independent medical experts who are 
not employees of the Department. 

(b) The Secretary shall make necessary arrangements with 
recognized medical schools, universities, or clinics to 
furnish such advisory medical opinions at the request of the 
Chairman of the Board. Any such arrangement shall provide 
that the actual selection of the expert or experts to give 
the advisory opinion in an individual case shall be made by 
an appropriate official of such institution. 

(c) The Board shall furnish a claimant with notice that an 
advisory medical opinion has been requested under this 
section with respect to the claimant's case and shall furnish 
the claimant with a copy of such opinion when it is received 
by the Board. 
38 U.S.C.A. § 7109.

When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of the Department of Veterans Affairs. Opinions 
will be secured, as requested by the Chairman of the Board, 
from recognized medical schools, universities, clinics, or 
medical institutions with which arrangements for such 
opinions have been made by the Secretary of Veterans Affairs.  
An appropriate official of the institution will select the 
individual expert, or experts, to give an opinion.

For purposes of this section, the term "the Board'' includes 
the Chairman, the Vice Chairman, any Deputy Vice Chairman, 
and any Member of the Board before whom a case is pending.  
38 C.F.R. §  20.901.

The appellant or representative may request that the Board 
obtain an opinion under Rule 901 (Sec. 20.901 of this part). 
The request must be in writing.  It will be granted upon a 
showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal which warrants such an opinion.  38 C.F.R. 
§ 20.902.

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in May 
1999.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The November 2000 and June 2001 Board decisions, the November 
2000 RO notice letter, April 2001 and March 2003 supplemental 
statements of the case and VA letters apprised the veteran of 
the information and evidence needed to substantiate his claim 
for service connection for lower extremity thrombophlebitis, 
the laws applicable in adjudicating the appeal, and the 
reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  

In particular, in a June 2001 letter, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claims that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to service connection 
for the disability at issue.  The letter further informed him 
that VA would obtain his service medical records, VA records, 
and other pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  The veteran was again so advised by the RO in 
additional correspondence dated in April 2003 with the 
supplemental statement of the case and by the Board in May 
2004 when he was invited to submit additional evidence and/or 
argument upon review of the IME opinion.  The Board notes 
that the appellant waived initial review of the IME opinion 
at the RO.

As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim for service 
connection.  

The United States Court of Appeals for Veteran Claims' (CAVC) 
decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In the present case, regarding the claim for service 
connection for the disability at issue, a substantially 
complete application was received before the VCAA was 
enacted.  Thereafter, the Board reopened the claim and the RO 
addressed the issue in March 2003 more than a year after the 
veteran was initially provided with VCAA notice pertaining to 
the claim in June 2001, although the April 2001 supplemental 
statement of the case addressed the reopened claim after the 
veteran declined an examination.  Because complete VCAA 
notice in this case was not provided to the veteran prior to 
the initial AOJ adjudication denying the new claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
In addition, the de novo review was provided at the RO in 
2001 initially and again in 2003 well after the one year 
period had expired. 

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  


Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in June 2001 was not given prior to 
the de novo AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In addition, as noted 
previously the RPO reviewed the claim again in 2003 after it 
obtained a VA opinion.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  

In the April 2003 cover letter prior to returning his case to 
the Board, VA again provided him the opportunity to submit 
any additional evidence he had in support of his claim.  The 
additional evidence otherwise obtained consisted of VA 
examination addressing the disability at issue.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  Accordingly, as the Board 
noted above, the veteran was provided medical evaluations 
addressing the disabilities at issue including competent 
medical opinions addressing etiology.


The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file.  Post service relevant medical 
documentation was requested and associated with the claims 
file.  The Board finds that there is no indication that there 
exists any evidence which has a bearing on the issues 
adjudicated here that has not been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal to include 
the opportunity to provide oral testimony before a Hearing 
Officer at the RO.  The veteran in a letter received at the 
Board in August 2004 indicated he had no additional evidence 
to submit.  Hence, VA's duty to assist the veteran in the 
development of the claims addressed in this decision has been 
satisfied.  

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue.  He does not satisfy the other two 
requirements for prevailing on a claim for service 
connection.  In this regard, there is no evidence to 
substantiate incurrence or aggravation of this disorder in 
service.

As reported earlier, there is medical evidence showing that 
the left lower extremity thrombophlebitis and stasis 
dermatitis was reported prior to the veteran's entrance onto 
active duty.  He was initially declared unfit for military 
service when he was examined for entry in January 1952.  
However, his vascular system and lower extremities were 
reported as normal upon examination for separation from 
service in September 1953.  The disorder is well documented 
in the extensive record of medical treatment that followed 
his active military service.

Finally, the veteran does not satisfy the third requirement 
that there be competent medical opinion linking the 
disability at issue to active service.  On the contrary, the 
IME opinion, which is supported in its basic conclusion by an 
earlier, but unclearly articulated, VA examination, clearly 
stated that the thrombophlebitis with stasis dermatitis was a 
preexisting disorder and that it was not aggravated in 
service.  The opinion rather clearly inferred that the 
veteran's course as reflected in the record was typical of 
the disease.

The veteran is a layperson who has expressed an opinion 
relating his thrombophlebitis with stasis dermatitis to 
active service on the basis of aggravation.  He is not 
competent to address causation or etiology of this disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent IME medical opinion of 
record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The fact that the 
Board sought the IME opinion was recognition of the medical 
complexity in the case.

The issue for appellate review is straightforward.  The 
veteran does have the disability at issue; that is, lower 
extremity thrombophlebitis with venous stasis dermatitis.  
There is undebatable evidence that this disorder preexisted 
service as the IME confirmed.  

A competent medical professional has expressed the opinion 
that the veteran's lower extremity thrombophlebitis and 
venous stasis dermatitis was not aggravated by his period of 
active service.  In other words, the veteran's disability can 
be dissociated from his period of active service on the 
theory of aggravation as it is interpreted in the regulations 
and recent case law as well as the precedent opinion of the 
VA General Counsel.  

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for lower extremity 
thrombophlebitis and venous stasis dermatitis.  38 U.S.C.A. 
§§ 1110, 1111, 1132, 1137, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2003).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  There is no medical 
opinion submitted to refute the conclusions of the IME and 
that opinion is deemed highly probative as it was rendered 
after a review of the record by a specialist in vascular 
surgery.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for lower extremity 
thrombophlebitis and venous stasis dermatitis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



